Title: To James Madison from Stephen Cathalan Jr., 14 June 1804 (Abstract)
From: Cathalan, Stephen, Jr.
To: Madison, James


14 June 1804, Marseilles. “I have the honor of Confirming you my Respects of the 7th. and 22d. last May, inclosing you the List of the American Merchant Vessels entered into my District & Cleared from the 1st. July to the 31st. december last.
“I Remit you here inclosed Duplicates [not found]:

No. 1.An Account of the distressed Seamen Supplied by me between the 14th. July and 31st. December last.
No. 2.An Account of the American Seamen Shipped by me down to the Same Day, on which deducting what I have received from one discharged, I have Charged as per Account.
No. 3.on my General Account with the U. States $41.
No. 4.My General Account with the United States from June 1797, to the 7th. May 1804 amountg. to Fr. 1321..35c.

“The Vouchers were inclosed in my Above mentioned letters.
“I also took the Liberty of Presenting you my humble petition whereof, here inclosed I have the honor of remitting you a Copy, begging you to Lay it before the honorable President wishing it may meet with his and your Approbation.
“There are Letters in town, from Tripoly of the 10th. May last, mentioning that this year, there are American Schooners & Brigs of War Cruizing on the Coast & off the Mouth of the Harbour which prevent even the Coasting boats from Tunis to Enter there.
“Sundry Vessels Sailed from Tripoly with Cargoes for Malta have been Carried to Syracusa; Commodore Preble was there in the last days of March. It was thought he would soon return to renew the negotiations, but that in Case an honorable peace for the United States, Should not take place, he will act with Vigor and Bombard Tripoly.”
